—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Nassau County (Goldstein, J.), dated April 8, 1998, which, inter alia, granted that branch of the defendant husband’s cross motion which was for a downward modification of the interim support award.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that a pendente lite award should be an accommodation between the reasonable needs of the moving spouse and the financial ability of the other spouse, and is to be determined with due regard for the preseparation standard of living (see, Verderame v Verderame, 247 AD2d 609; Young v Young, 245 AD2d 560; Kesten v Kesten, 234 AD2d 427). Here, under the downward modification order granted by the court, the wife was awarded reduced temporary maintenance and child support, and the husband was directed to continue to pay the carrying charges on the marital residence, including the mortgage, taxes, utilities, gardening, pool service, cable, and sanitation. Contrary to the wife’s contentions, the reduced support and maintenance awards were sufficient to meet her reasonable needs and those of the children during the pendency of this action (see, Horowitz v Horowitz, 237 AD2d 490; Pascale v Pascale, 226 AD2d 439).
The wife’s remaining contentions are without merit. Ritter, J. R, Santucci, Luciano and H. Miller, JJ., concur.